Citation Nr: 1544249	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for lumbosacral strain with degenerative joint disease, L5-S1, (back disability) currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that increased the disability rating for the back disability to 20 percent, effective October 7, 2011.

In August 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran testified that he was found disabled by the Social Security Administration because of his back disability.  This is sufficient to raise the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board is of the opinion that additional development is required before the Veteran's claim may be decided. 

The Veteran's most recent VA examination to determine the degree of severity of his service-connected back disability was performed in June 2014.  In his August 2015 testimony before the undersigned, he stated that the back disability had gotten gradually worse since the examination.

The Veteran also testified that he is seen by a private chiropractor and by Dr. I. for his injections.

In light of this evidence suggesting that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his back disability.  In addition, any pertinent and outstanding treatment records should be sought on remand.

Moreover, it appears from the record that the Veteran has been in receipt of Social Security Administration (SSA) benefits since April 2011.  However, there is no indication that the RO has sought to obtain copies of SSA records.  The United States Court of Appeals for Veterans Claims has consistently held that where VA has notice that the veteran is receiving benefits from the SSA and that records from that Administration may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the medical documents relied upon by the SSA.  See Baker v. West, 11 Vet. App. 163 (1998).  As such, SSA records should be sought on remand.

Finally, the Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the AOJ for consideration of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 with respect to entitlement to a TDIU rating (in the context of the claim for an increased rating for the lumbar spine disability).  He should be asked to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).

2.  Request that the Veteran provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of the back disability, to include from the private chiropractor and any outstanding records from Dr. I.

3.  Then, undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If the AOJ is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

4.  Obtain a copy of the Social Security Administration disability award and the evidence used to award the Veteran disability benefits.

5.  Schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected back disability.  Access to the claims files and a copy of this Remand must be made available to and reviewed by the examiner.

The extent of any pain, incoordination, weakened movement and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not feasible, the examiner should explain why.

The examiner should also provide information as to the functional impairment that results from the service-connected back disability and radiculopathy of the bilateral lower extremities which may affect his ability to function and perform tasks in a work setting.

6.  Undertake any other development determined to be warranted.

7.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


